NUMBER 13-20-00062-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


BRIAN JAMES MATEW,                                                        Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 218th District Court
                        of Atascosa County, Texas.


                                     OPINION

                Before Justices Hinojosa, Tijerina, and Silva
                        Opinion by Justice Hinojosa

      A jury convicted appellant Brian James Matew of unlawful possession of a firearm

by a felon and unlawful possession of metal or body armor by a felon. See TEX. PENAL

CODE ANN. §§ 46.04(a), 46.041(a)–(b). The trial court sentenced Matew to nine years and

364 days in the Texas Department of Criminal Justice—Institutional Division along with a
fine of $2000 for each offense, with the sentences to run concurrently.

        By six issues which we interpret and re-organize as five, Matew contends the trial

court erred because: (1) it inappropriately used the predicate felony for the conviction,

even though Matew had been granted judicial clemency for the underlying offense; (2) it

failed to grant his motion to quash the indictment; (3) it wrongfully admitted evidence of

the prior conviction during the guilt/innocence portion of the trial; (4) there was jury charge

error regarding whether the predicate felony was a “final” conviction; and (5) the evidence

was insufficient to support the verdict. We affirm.

                                        I.      BACKGROUND 1

        On October 30, 2013, Matew pleaded guilty to impersonating a public servant, a

second degree felony, in Cause Number 2013CR2339 in the 290th District Court of Bexar

County, Texas (the Bexar County felony). See id. § 37.11. The trial court sentenced him

to a term of five years’ incarceration, suspended the sentence, and placed him on five

years of felony community supervision. As a condition of felony community supervision,

Matew could not possess firearms or body armor.

        On September 15, 2017, while under community supervision for the Bexar County

felony, Matew was pulled over for driving one hundred miles per hour in a seventy-five

mile per hour speed zone in Atascosa County, Texas. During the stop, officers discovered



        1  This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio
pursuant to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§§ 22.220(a) (delineating the jurisdiction of appellate courts); 73.001 (granting the supreme court the
authority to transfer cases from one court of appeals to another at any time that there is “good cause” for
the transfer). Because this is a transfer case, we apply the precedent of the San Antonio Court of Appeals
to the extent it differs from our own. See TEX. R. APP. P. 41.


                                                    2
a firearm underneath Matew’s driver’s seat, and a bulletproof vest in the trunk of his

vehicle. Matew was arrested for felon in possession of a firearm and felon in possession

of body armor. See id. §§ 46.04(a), 46.041(a)–(b).

      On November 17, 2017, an Atascosa County grand jury indicted Matew for the

September 15 offenses. The indictment, in pertinent part, reads as follows:

      IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS, the
      Grand Jury, duly selected, organized, sworn and impaneled as such for the
      County of Atascosa, State of Texas, at the July, A.D., 2017, term of the
      81st/218th Judicial District Court for said County, upon their oaths present
      in and to said Court, that on or about the 15[th] day of September 2017, and
      before the presentment of this indictment, in the County and State
      aforesaid, [Matew] (hereinafter styled Defendant) did then and there:

                                          COUNT 1

      having been convicted of the felony offense of Impersonating Public Servant
      on the 30[th] day of October 2013, in cause number 2013CR2339 in the
      290[th] District Court of Bexar County, Texas, intentionally or knowingly
      possess a firearm before the fifth anniversary of the defendant’s release
      from supervision under community supervision following conviction of said
      felony.

                                          COUNT 2

      having been convicted of the felony offense of Impersonating Public Servant
      on the 30[th] day of October 2013, in cause number 2013CR2339 in the
      290[th] District Court of Bexar County, Texas, intentionally or knowingly
      possess metal or body armor.

      On April 5, 2018, Matew requested early termination of his Bexar County felony

community supervision, four years into his five-year community supervision sentence.

The trial court found that Matew successfully completed the terms and conditions of his

community supervision, even though the charges for the September 15, 2017 offenses




                                           3
were pending, 2 and granted the request for early termination of his probation. The trial

court also granted Matew’s request for judicial clemency. See TEX. CODE CRIM. PROC.

ANN. art. 42A.701(f). The court thus dismissed the impersonating a public servant felony

offense and signed an order discharging Matew “from all penalties and disabilities

resulting from the offense . . . .” See id.

       Matew subsequently filed a motion to quash the indictment in the Atascosa County

cases, claiming the State could not prove an essential element of their charges because

he had been granted judicial clemency from the underlying Bexar County felony. In other

words, Matew argued that the predicate felony for the felon in possession offenses could

not be proven because he was not a convicted felon. The trial court denied this motion



        2 We do not have any reporter’s records from Cause Number 2013CR2339 in the 290th District

Court of Bexar County before us. However, during a hearing in the underlying case, Matew’s counsel
represented that the Bexar County trial court was aware of the pending charges in Atascosa County. A
motion to revoke probation had been filed, and according to Matew’s counsel, the State had either
withdrawn its motion or the trial court had denied it:

       [Counsel]:       It was denied. They—it was either withdrawn or denied.

       [The Court]:     The probation—the motion to revoke?

        [Counsel]:      Yes. Uh-huh.

        [The Court]:    Why in the world would they do that?

        [Counsel]:      Your Honor, and the State was in agreement with us terminating the probation
                        early, because he had done well, so at this—

        [The Court]:    Did they know about this arrest?

        [Counsel]:      Yes, they did.

        [The Court]:    Good Lord. . . .

        The Atascosa County prosecutor then stated that no one from the Bexar County District Attorney’s
Office had spoken with them regarding the motion to revoke in the Bexar County felony or on the pending
Atascosa County charges.

                                                   4
on June 17, 2019.

      Trial commenced on June 18, 2019. During trial, the trial court admitted the Bexar

County felony indictment and the judgment of conviction over Matew’s objection. Matew

argued that these documents were admissible only during the punishment phase of trial,

not during the guilt/innocence phase. See id. During the jury charge conference, Matew

also requested that the trial court include a jury instruction that the State must prove

beyond a reasonable doubt that the Bexar County felony was a “final” conviction. The trial

court denied this request.

      On June 19, 2019, a jury found Matew guilty of both felon in possession offenses.

See TEX. PENAL CODE ANN. §§ 46.04(a), 46.041(a)–(b). The trial court sentenced Matew

to nine years and 364 days confinement and ordered a $2000 fine on each offense, with

the sentences to run concurrently. Matew appeals.

                              II.      THE JUDICIAL CLEMENCY STATUTE

A.    Applicable Law

      The judicial clemency statute provides as follows:

      (f)       If the judge discharges the defendant under this article, the judge
                may set aside the verdict or permit the defendant to withdraw the
                defendant’s plea. A judge acting under this subsection shall dismiss
                the accusation, complaint, information, or indictment against the
                defendant. A defendant who receives a discharge and dismissal
                under this subsection is released from all penalties and disabilities
                resulting from the offense of which the defendant has been convicted
                or to which the defendant has pleaded guilty, except that:

                (1) proof of the conviction or plea of guilty shall be made known to
                    the judge if the defendant is convicted of any subsequent
                    offense . . . . 3

      3   Both parties agree that subsection (2) of this article is inapplicable to this case.
                                                       5
TEX. CODE CRIM. PROC. ANN. art. 42A.701.

        The jury convicted Matew of unlawful possession of a firearm. This statute provides

that a person who has been convicted of a felony commits an offense if he possesses a

firearm:

        (1)    after conviction and before the fifth anniversary of the person’s
               release from confinement following conviction of the felony or the
               person’s release from supervision under community supervision,
               parole, or mandatory supervision, whichever date is later; or

        (2)    after the period described by Subdivision (1), at any location other
               than the premises at which the person lives.

TEX. PENAL CODE ANN. § 46.04(a).

        In sum, a person on felony community supervision commits an offense if before

the fifth anniversary of his release from community supervision, he possesses a firearm.

See id. § 46.04(a)(1). Similarly, a person with a felony conviction commits an offense if

he possesses metal or body armor. See id. § 46.041(b).

B.      Analysis

        Matew makes two primary arguments to express why it was improper for the trial

court to use the Bexar County felony as the predicate felony Atascosa County convictions,

even though Matew had been granted judicial clemency of the underlying offense. First,

he claims the trial court improperly used Matew’s “status at the time” of his arrest. Second,

he asserts that the statute does not define “conviction.” We address each argument in

turn.

        1. Use of the “Status at the Time” Argument

        Matew contends that the trial court erred in using his felony “status at the time” of

                                              6
the arrest. We look to Ex parte Jimenez, a post-conviction writ of habeas corpus case, for

guidance on this argument. See 361 S.W.3d 679, 682 (Tex. Crim. App. 2012). In Jimenez,

Antonio Jimenez was convicted of rape of a child in 1982. Id. at 680. Nine years later,

Jimenez was convicted of unlawful possession of a firearm by a felon, as well as for

possession of heroin under twenty-eight grams. Id. at 681. In 1998, Jimenez filed an

application for writ of habeas corpus regarding his rape conviction, claiming that his plea

was involuntary because he received ineffective assistance of counsel. Id. The court

granted Jimenez’s relief in 1999 and set aside the rape conviction. Id. The State then

elected to dismiss the rape charge, seventeen years after the original conviction, because

a key witness was now missing. Id.

       In 2011, Jimenez filed an application for writ of habeas corpus on the felon in

possession of a firearm conviction, asserting that it should be “void because the predicate

felony supporting his conviction ha[d] been set aside and the charge dismissed.” Id. The

Texas Court of Criminal Appeals disagreed, holding that “to obtain a valid conviction, the

State must prove a defendant’s felony status when he possessed the firearm.” Id. at 682

(citing State v. Mason, 980 S.W.2d 635, 641 (Tex. Crim. App. 1998) (emphasis added).

       We find this guidance persuasive. Just like Jimenez, Matew had a felony conviction

“at the time” he was arrested for the felon in possession charges. See Jimenez, 361

S.W.3d at 683–84 (“[I]f the defendant had the status of a felon at the time he possessed

the firearm, a conviction for unlawful possession of a firearm by a felon is not void if the

predicate felony conviction is subsequently set aside”); Mason, 980 S.W.2d at 640

(holding that “the commission of the offense and the formation of appellee’s criminal intent


                                             7
came together on the alleged date upon which appellee, a felon, possessed the

firearm. . . .); see also Lewis v. United States, 445 U.S. 55, 65 (1980) (holding that a

defendant’s prior felony conviction can serve as the predicate for a later charge, even if

the underlying felony conviction is subsequently found to be constitutionally infirm).

Accordingly, we disagree with Matew that the trial court erred in using his felon “status at

the time” in its rulings.

       2. Definition of “Convicted”

           a. Other Statutes

       Matew also argues that he was not a convicted felon for the purposes of the

unlawful felon in possession offenses because had the Legislature intended to include

offenses dismissed through judicial clemency, it would have explicitly written so. Matew

points out that the Texas Legislature defines the term “convicted” in certain other statutes

to include convictions that have been granted judicial clemency. See TEX. GOV’T CODE

ANN. § 411.171(4); TEX. HEALTH & SAFETY CODE ANN. § 841.003(b)(1)(A). For example, in

the Concealed Handgun Act, the legislature defined “convicted” as an adjudication of guilt

regardless of “whether or not the imposition of the sentence is subsequently probated

and the person is discharged from community supervision.” TEX. GOV’T CODE ANN.

§ 411.171(4); see Tune v. Tex. Dep’t of Pub. Safety, 23 S.W.3d 358, 364 (Tex. 2000)

(noting that the Concealed Handgun Act includes dismissed convictions under the judicial

clemency statute). Further, the Sexually Violent Predator Statute also includes

convictions that have been dismissed via judicial clemency. See TEX. HEALTH & SAFETY

CODE ANN. § 841.003(b)(1)(A) (declaring that a person is a repeat sexually violent


                                             8
offender “regardless of whether the sentence for the offense was ever imposed or

whether the sentence was probated and the person was subsequently discharged from

community supervision”); see also In re Bradshaw, No. 09-12-00570-CV, 2013 WL

5874613, at *3 (Tex. App.—Beaumont Oct. 31, 2013, pet. denied) (mem. op.) (discussing

same).

       Matew argues that because the term “convicted” is not defined here in the Texas

Penal Code to include convictions dismissed through judicial clemency, his Bexar County

felony conviction should not be considered. See TEX. PENAL CODE ANN. §§ 1.07; 46.04.

We disagree. “When interpreting a statute, we look to the literal text of the statute for its

meaning.” Martin v. State, 635 S.W.3d 672 (Tex. Crim. App. 2021) (citing Boykin v. State,

818 S.W.2d 782, 785 (Tex. Crim. App. 1991)). “We ordinarily give effect to that plain

meaning unless application of the statute’s plain language would lead to absurd

consequences      that   the   Legislature   could   not   possibly    have    intended   or

the plain language is ambiguous.” Id.

       Because the word “conviction” is not defined in the felon in possession statutes at

issue, we defer to its plain and common meaning. See Martin, 635 S.W.3d 672. Black’s

Law Dictionary defines “conviction” as “the act or process of judicially finding someone

guilty of a crime; the state of having been proved guilty.” See BLACK’S LAW DICTIONARY

(11th ed. 2019). At the time of the alleged offense, Matew was convicted of the Bexar

County felony. He later possessed a firearm and body armor before the fifth anniversary

of his release from community supervision for that conviction. See TEX. PENAL CODE ANN.

§§ 46.04(a); 46.041(b). For this reason, we are unpersuaded by this argument concerning


                                             9
the definition of “conviction.”

            b. Other Cases

        Matew also cites Cuellar v. State in support of his contention that there was no

predicate felony. 70 S.W.3d 815 (Tex. Crim. App. 2002). In Cuellar, the defendant Rudy

Valentino Cuellar pleaded guilty to possession of heroin, a second-degree felony. Id. at

816 (citing TEX. HEALTH & SAFETY CODE ANN. § 481.115(d)). The trial court sentenced

Cuellar to five years’ imprisonment, suspended the sentence, and placed Cuellar on

community supervision for five years. See id. In 1981, after Cuellar successfully

completed his term of community supervision, the trial court granted Cuellar judicial

clemency, setting aside and dismissing the judgment completely. See id.

        Fifteen years later, on November 6, 1996, Cuellar was a passenger in a vehicle

pulled over for a routine traffic stop. See id. The officer asked the driver and Cuellar if

they possessed any weapons, and Cuellar informed the officer that he had a hunting rifle

behind his seat. See id. The officer ran a background check on Cuellar, learned of the

1976 conviction, and arrested him for unlawful possession of a firearm by a felon. See id.

at 816–17.

        The trial court found Cuellar guilty, and Cuellar appealed arguing that the evidence

presented at trial was legally insufficient to sustain his conviction. Id. at 817. The court of

appeals agreed with Cuellar and reversed, holding that a “person whose conviction is set

aside” pursuant to judicial clemency 4 “is not a convicted felon.” Id. at 820.


        4 The court cited the former statute for judicial clemency, Texas Code of Criminal Procedure article

42.12, § 20, in its opinion. See TEX. CODE CRIM. PROC. ANN. art. 42.12, repealed by Acts 2015, 84th Leg.,
ch. 770 (H.B. 2299), § 3.01, eff. Jan. 1, 2017; Acts 2017, 85th Leg., ch. 324 (S.B. 1488), §§ 23.012(d),
23.013(d), 23.014(b), 23.015(b), 23.016(h), 23.017(b), 23.018(b), 23.019(b), 23.020(b), 23.021(b), eff.
                                                    10
        Cuellar, however, can be distinguished in one major way: Cuellar’s prior conviction

was granted judicial clemency fifteen years before his next arrest. Here, Matew’s prior

conviction was granted judicial clemency while he was under indictment for two pending

offenses. As noted earlier, the State must prove a defendant’s felony status when the

defendant possessed the firearm. See Jimenez, 361 S.W.3d at 683; Mason, 980 S.W.2d

at 640 (Tex. 1998); Lewis, 445 U.S. at 65. Here, unlike Cuellar, Matew’s status as a felon

had not been set aside by judicial clemency at the time of arrest. See Cuellar, 70 S.W.3d

at 820.

        In light of the plain words of the statute and case law interpreting it, we conclude

the trial court properly used the Bexar County felony as the predicate felony Atascosa

County convictions. See Jimenez, 361 S.W.3d at 683–84; Mason, 980 S.W.2d at 640.

Ruling otherwise could lead to an absurd consequence—it would encourage a race to the

courthouse whereby a defendant could escape pending felon in possession charges by

seeking judicial clemency for prior felony convictions. See Martin, 635 S.W.3d 672. We

overrule this issue.

                               III.     MOTION TO QUASH INDICTMENT

        By his next issue, Matew argues that the trial court erred in denying his motion to

quash the indictment because the State could not prove the underlying offense.

A.      Standard of Review & Applicable Law



Sept. 1, 2017; Acts 2017, 85th Leg., ch. 877 (H.B. 3016), § 11(a), eff. Sept. 1, 2017.

       This statute was repealed in 2015 and re-codified under Texas Code of Criminal Procedure article
42A.701, the version we cite today. TEX. CODE CRIM. PROC. ANN. art. 42A.701.


                                                    11
       “The sufficiency of a charging instrument presents a question of law. An appellate

court therefore reviews a trial judge’s ruling on a motion to quash . . . de novo.” State v.

Ross, 573 S.W.3d 817, 820 (Tex. Crim. App. 2019) (quoting Smith v. State, 309 S.W.3d

10, 13–14 (Tex. Crim. App. 2010)).

       A defendant’s right to notice of accusations against him are set forth in both the

United States and Texas constitutions. See U.S. CONST. amend. VI; TEX. CONST. art. I,

§ 10. The indictment must be specific enough to inform the defendant of the nature of the

accusation against him so that he can prepare a defense. State v. Mays, 967 S.W.2d 404,

406 (Tex. Crim. App. 1998). The Texas Legislature has provided guidance for an

indictment’s requisite specificity. Id. Ordinarily, an indictment is legally sufficient if it tracks

the penal statute in question. State v. Moff, 154 S.W.3d 599, 602 (Tex. Crim. App. 2004).

B.     Analysis

       Here, the indictment required the State to prove that “on or about the 15[th] day of

September 2017,” Matew was a felon in possession of both a firearm and metal armor

within five years of the Bexar County felony. The indictment specifically informed Matew

of the charges against him and when they accrued. See Mays, 967 S.W.2d at 406. It also

tracked both penal statutes in question—Texas Penal Code §§ 46.04(a)(1) (felon

possession of a firearm) and § 46.041(b) (felon possession of metal or body armor). See

Moff, 154 S.W.3d at 602.

       Because we previously held that the trial court properly used the Bexar County

felony as a predicate felony in this matter, we hold that Matew had sufficient information

regarding the charges to prepare his legal defense. See Mays, 967 S.W.2d at 406. The


                                                12
trial court did not err when it denied Matew’s motion to quash the indictment. See

Moff, 154 S.W.3d at 601. We overrule this issue.

                           IV.    THE ADMISSION OF EVIDENCE

A.    Standard of Review

      An appellate court applies an abuse of discretion standard of review when

reviewing a trial court’s ruling on the admission of evidence. See Casey v. State, 215

S.W.3d 870, 879 (Tex. Crim. App. 2007). “A trial court abuses its discretion when its

decision lies outside the zone of reasonable disagreement.” Id. (citing Green v. State, 934

S.W.2d 92, 101–02 (Tex. Crim. App. 1996)).

B.    Analysis

      Matew posits that the trial court abused its discretion because Texas Code of

Criminal Procedure article 42A.701 provides that proof of the conviction or plea of guilty

for which a person received judicial clemency “shall be made known to the judge if the

defendant is convicted of any subsequent offense.” TEX. CODE CRIM. PROC. ANN.

art. 42A.701 (emphasis added). Matew therefore asserts that any evidence of such

should only be admitted during the punishment portion of the trial, not during

guilt/innocence.

      We disagree with this contention. Matew’s argument would mean that the State

could never introduce evidence of a prior felony in a felony in a possession case until the

punishment phase of the case. See TEX. PENAL CODE ANN. §§ 46.04(a)(1), 46.041(b). The

predicate felony, however, is a basic element to these offenses and evidence regarding

the same is therefore admissible. See Jimenez, 361 S.W.3d at 680 (noting that, at trial,


                                            13
“[t]he State proved Applicant was a felon by introducing proof of Applicant’s prior felony

conviction for rape of a child”); Fennell v. State, 455 S.W.2d 248, 249 (Tex. Crim. App.

1970) (concluding prior felony conviction for former unlawful possession of a weapon

statute “was an essential element of the offense charged in the indictment” and must be

proven at the guilt phase of trial); Cuellar, 40 S.W.3d at 727–28 (“To prosecute a

convicted felon for violation of Section 46.04, the State must prove two elements: (1) the

defendant was convicted of a felony; and (2) the defendant possessed a firearm away

from his residence.”).

       We conclude the trial court did not abuse its discretion in admitting evidence of

Matew’s Bexar County felony conviction. See Casey, 215 S.W.3d at 879. We overrule

this issue.

                             V.     THE JURY CHARGE ISSUE

A.     Applicable Law

       In reviewing a challenge to a jury charge, we first must determine if the jury charge

contained error. Price v. State, 457 S.W.3d 437, 440 (Tex. Crim. App. 2015). “[W]e review

alleged charge error by considering two questions: (1) whether error existed in the

charge; and (2) whether sufficient harm resulted from the error to compel reversal.” Ngo

v. State, 175 S.W.3d 738, 744 (Tex. Crim. App. 2005). If error is found, we then analyze

the harm resulting from the error. Id. at 743. If “an error is preserved with a timely

objection . . . then the jury-charge error requires reversal if the appellant suffered some

harm as a result of the error.” Sanchez v. State, 376 S.W.3d 767, 774 (Tex. Crim. App.

2012) (citing Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985)). If the


                                            14
appellant “failed to preserve the jury-charge error, then we would have reviewed the

record for egregious harm.” Id. at 775. “The failure to preserve jury charge error is not a

bar to appellate review, but rather it establishes the degree of harm necessary for

reversal.” Warner v. State, 245 S.W.3d 458, 461 (Tex. Crim. App. 2008).

       If the “error in the charge was the subject of a timely objection in the trial court,

then reversal is required if the error is ‘calculated to injure the rights of defendant,’ which

means no more than that there must be some harm to the accused from the error.”

Reeves v. State, 420 S.W.3d 812, 816 (Tex. Crim. App. 2013) (quoting Almanza, 686

S.W.2d at 171). When an “appellant d[oes] not object to the charge, the error does not

result in reversal ‘unless it was so egregious and created such harm that appellant was

denied a fair trial.’” Warner, 245 S.W.3d at 461 (quoting Almanza, 686 S.W.2d at 171).

“Egregious harm deprives appellant of a fair and impartial trial.” Trejo v. State, 313

S.W.3d 870, 871 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d) (citing Almanza, 686

S.W.2d at 171). “Charge error is egregiously harmful if it affects the very basis of the case,

deprives the defendant of a valuable right, or vitally affects a defensive theory.” Servin v.

State, 582 S.W.3d 629, 631 (Tex. App.—San Antonio 2019, no pet.) (quoting Villarreal v.

State, 453 S.W.3d 429, 433 (Tex. Crim. App. 2015)).

       To determine harm, we consider four factors: (1) the charge itself, (2) the state of

the evidence, including contested issues and the weight of the probative evidence,

(3) arguments of counsel, and (4) any other relevant information revealed by the trial

record. Servin, 582 S.W.3d at 631. To establish both egregious or “some” harm, the

“appellant must have suffered actual, rather than theoretical, harm.” Warner, 245 S.W.3d


                                              15
at 461. Neither party bears the burden on appeal to prove harm. Reeves, 420 S.W.3d at

816.

B.     Analysis

       Matew contends that there was jury charge error because the charge did not

include language providing that the State had to prove that the Bexar County felony was

a “final” conviction. He submitted the following charge instruction to the court, which the

court overruled:

       The State has the burden to prove beyond a reasonable doubt that the
       felony offense of Impersonating a Public Servant on the 30[th] of October
       2013, in cause number 2013CR2339 in the 290[th] District Court of Bexar
       County, Texas was a final conviction. If you find that it was not a final
       conviction, you must find the defendant “Not Guilty” on verdict form for
       Count 1 and Count 2.

       Instead, the charge for both counts provided that the State had to prove beyond a

reasonable doubt that Matew “had been convicted of a felony, on October 30, 2013, in

cause number 2013CR2339, in Bexar County, Texas . . . .”

       At the outset, we note that the felon in possession statutes at issue do not include

the word “final.” See TEX. PENAL CODE ANN. §§ 46.04(a)(1), 46.041(b). The statutes

instead just require a prior felony “conviction.” Here, the jury charge tracked the language

of the statute. “A jury charge which tracks the language of a particular statute is a proper

charge on the statutory issue.” Riddle v. State, 888 S.W.2d 1, 8 (Tex. Crim. App. 1994).

The statutes do not include the word “final,” and we decline to add it. “Adding language to

a statute is legislating from the bench.” State v. Doyal, 589 S.W.3d 136, 152 (Tex. Crim.

App. 2019) (quoting State v. Markovich, 77 S.W.3d 274, 285 (Tex. Crim. App. 2002)

(Keasler, J., dissenting)). This we cannot do.

                                            16
        We thus conclude there was no jury charge error. And because there is no error,

we need not conduct a harm analysis. Price, 457 S.W.3d at 440. We overrule this issue. 5

                                          VI.     CONCLUSION

        We affirm the trial court’s judgment.


                                                                          LETICIA HINOJOSA
                                                                          Justice

Publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
3rd day of February, 2022.




        5 Matew also asserted a fifth, contingent issue on appeal—sufficiency of the evidence to support
the conviction. He argued that “if our [c]ourt sustains any one of Matew’s objections to the use of the
dismissed [p]redicate [f]elony conviction, then the “evidence would be legally insufficient to sustain a
conviction under the Felon in Possession Statute(s).” However, we have overruled Matew’s objections
regarding the use of the Bexar County felony as the predicate felony, thus making this final asserted issue
moot. We therefore do not address it. See TEX. R. APP. P. 47.1 (“The court of appeals must hand down a
written opinion that is as brief as practicable but that addresses every issue raised and necessary to final
disposition of the appeal.”).
                                                    17